Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US 2018/0277524) in view of Higginson et al (US 2017/0015006).
With regards to claims 1 and 12, Moon teaches a method and an assembly system (Figure 32A item 8001) comprising:
A pick-up head with a pick up tool (Figure 32A item 8001) having an adhesive element (Figure 33 item 8131) disposed on a transparent surface (Figure 32A item 8120, paragraph 325) for picking a light-emitting structure from a fabrication substrate and place it onto a backplane, where:
An adhesiveness of the adhesive element is sufficient to enable the adhesive element to adhere (paragraphs 327 – 329) to a light-emitting structure (Figure 32A item 8060, paragraph 312) to pick the light-emitting structure from a fabrication substrate (Figure 32A item 8050) and place the light-emitting structure onto a backplane (paragraph 313) and
The adhesive element is at least partially transparent (paragraphs 327 – 328 and 331)
A pick-up tool (Figure 32A item 8020) coupled with the pick-up head and configured to position the pick-up head with 6 degrees of freedom (paragraph 320) and 
A touchdown sensor (paragraph 321) coupled with the pick-up tool and pick-up head.
Moon fails to explicitly disclose that the sensor is configured to sense a force applied to the pick-up head in an upward direction, substantially perpendicular to the transparent surface of the pick-up head.
Higginson discloses a system and method for transferring a micro device from a carrier substrate (Abstract), in the same field of endeavor as Moon, where Higginson discloses that the 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have Moon’s sensor be configured to sense a force applied to the pick-up head in an upward direction, substantially perpendicular to the transparent surface of the pick-up head, as suggested by Higginson. The rationale being that, as stated by Higginson, given the small size and structural characteristics of the array of electrostatic transfer heads and micro devices, it may be important to accurately sense when contact has been made between the array of electrostatic transfer heads and the array of micro devices on carrier substrate (paragraph 112).
With regards to claim 2, the teachings of Moon and Higginson are presented above. Additionally Higginson teaches that the pick-up head can tolerate heat of at least 150°C without loss of function (paragraph 156).
With regards to claim 3, the teachings of Moon and Higginson are presented above. Additionally Moon teaches that the pick-up tool is configured to press the light-emitting structure to the backplane during a bonding process in which electrical contacts of the light-emitting structure are bonded to the backplane (paragraphs 292 and 295).
With regards to claims 4 and 13, the teachings of Moon and Higginson are presented above. Additionally Higginson teaches that the system comprises a testing assembly configured to, after the light-emitting structure is placed onto the backplane and prior to the bonding process, test electrical connectivity between the light-emitting structure and the backplane by 
With regards to claims 5 and 14, the teachings of Moon and Higginson are presented above. Additionally Moon teaches that the system comprises a processor and camera (paragraph 194) the processor configured to cause the camera to capture or more images of the activated light emitters (paragraph 194) determine an angle at which the pick-up head is to press the light-emitting structure to the backplane during the bonding process, based at least in part on the one or more images (paragraph 194) and cause the pick-up tool to press the light-emitting structure to the backplane at the determined angle during the bonding process (paragraph 194).
With regards to claims 6 and 15, the teachings of Moon and Higginson are presented above. Additionally Moon teaches that the processor is configured to cause the pick-up tool to press the light-emitting structure to the backplane at the determined angle at least partly based on movement data sensed by the touchdown sensor (paragraphs 334 – 336).
With regards to claim 7, the teachings of Moon and Higginson are presented above. Additionally Moon teaches a rotary table configured to heat the light-emitting structure and the backplane during the bonding process (paragraph 315).
With regards to claim 8, the teachings of Moon and Higginson are presented above. Additionally Moon teaches that the system comprises a positioning tool having a substantially flat working surface and operable to move the substantially flat working surface within the plane in which the substantially flat working surface is disposed (paragraph 316).
With regards to claim 9, the teachings of Moon and Higginson are presented above. Additionally Moon teaches a first camera configured to capture images of objects from behind the transparent surface of the pick-up head, relative to the adhesive element (Moon: paragraph 194) while Higginson teaches a second camera configured to capture images of the pick-up head from in front of the transparent surface of the pick-up head, relative to the adhesive (Higginson: paragraphs 97 – 104 and 127).
With regards to claims 10, 16, 18 and 19, the teachings of Moon and Higginson are presented above. Additionally Higginson teaches that the system comprises a computer system configures to obtain a first image from the first camera, first image indicative of a location of one or more light emitters on the light-emitting structure; obtain a second image form the second camera, the second image indicative of a location of one or more electrical contacts on the light-emitting structure; and  determine, based on the first image and the second image, a location of the one or more light emitters relative to the one or more electrical contacts (paragraphs 97 – 104 and 127).
With regards to claims 11 and 17, the teachings of Moon and Higginson are presented above. Additionally Moon discloses a computer system configured to align the light-emitting structure to the backplane based at least in part on the determined location of the one or more light emitters relative to the one or more electrical contacts (paragraph 194).
With regards to claim 20, the teachings of Moon and Higginson are presented above. Additionally Higginson teaches a non-transitory computer-readable medium having instructions embedded thereon for assembling a display (paragraphs 158 and 159), where the teachings of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746